Citation Nr: 1202352	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a right lung disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1978 to September 2004, and had a period of active duty for training (ACDUTRA) from April 1978 to August 1978, with subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Regarding the Veteran's claim for an acquired psychiatric disorder, while the Veteran has claimed entitlement to service connection for schizophrenia, there are other psychiatric diagnoses of record, such as major depressive disorder.  Given the Veteran's description of his claim for schizophrenia and the information of record, the Board finds that the claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for schizophrenia as encompassing any acquired psychiatric disorder, to include schizophrenia and major depressive disorder, as reflected on the title page.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal must be remanded for the following reasons.

Regarding the Veteran's claim for service connection for a heart disability, service treatment records reflect that, in June 2002, the Veteran was treated for complaints of chest pains and numbness in the left arm, which began while running during physical training.  He reported that, after coming to a halt, he had difficulty breathing as the pain in his chest grew sharper and sharper.  The Veteran was initially assessed as having chest pain, possibly cardiac.  However, diagnostic testing revealed no ischemic changes, and the Veteran's diagnosis was gastroesophageal reflux disease; treatment records the following day indicate diagnoses of heartburn and rib strain, and it was noted that the Veteran's chest pain was probably non-cardiac.  No complaints of, or treatment for, further chest pain are noted in the service treatment records.

During his March 2009 Decision Review Officer (DRO) personal hearing at the RO, the Veteran testified that, prior to the in-service chest pains in June 2002, he had never had any chest or cardiac trouble.  He further testified that he currently received treatment for a heart condition at Waco Cardiology, and that such treatment included taking lisinopril for his heart.  

Available private treatment records reflect that, in June 2002, chest X-rays revealed normal heart size, and the assessment was no evidence of acute cardiopulmonary disease identified.  In September 2003 the Veteran was treated for chest pain and shortness of breath, and was found to have a good exercise capacity, and no ischemia.  September 2003 radiological examination revealed that the heart was normal in size and pulmonary vessels were not enlarged, and the impression was negative chest.  May 2004 radiologic testing again revealed no acute cardiopulmonary process.  November 2004 radiological testing revealed that the cardiomediastinal silhouette and pulmonary vasculature were normal in appearance, lungs were clear, and no plural effusions were identified, and the impression was no active chest disease.  It was noted in November 2004 that the Veteran presented with a very atypical form of chest pain that was worse when he took a deep breath, palpated in the chest wall, and was reproducible on examination.  March 2005 chest X-rays revealed that the heart was not enlarged, lungs were clear and bony thorax was intact, and the impression was normal chest for age.  In September 2006, the Veteran reported a history of recurrent chest pain, and it was noted that the Veteran had been seen at a hospital approximately two weeks before with complaints of chest pain, but that coronary catheterization had shown normal coronary vessels; it was noted that the possibility that the Veteran's chest pain might be the result of recurrent anxiety was discussed.  

Regarding the Veteran's statements during his March 2009 DRO hearing that he received treatment for a heart condition at Waco Cardiology, the RO, in a May 2009 letter, requested all treatment records from Waco Cardiology from June 1, 2002, to the present.  However, such treatment records were not obtained and associated with the claims file, and there is no indication in the claims file that the RO received any response from Waco Cardiology, made any follow-up request, or notified the Veteran that it was unable to obtain such records.  See 38 C.F.R. § 3.159(c), (e) (2011).  Therefore, the matter must be remanded for the RO or AMC to again attempt to obtain such records from Waco Cardiology, and any other records identified by the Veteran but not already obtained.  If attempts to obtain such records are unsuccessful, this fact should be documented in the claims file, and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

Also, under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a currently diagnosed heart disability, and, if so, whether such disability is related to his June 2002 in-service chest pains.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for a lung disability, service treatment records reflect that, in May 2003, the Veteran was treated for complaints of weakness, cough, fatigue, and nasal congestion.  The diagnoses were fatigue and bronchitis. 

During his March 2009 DRO hearing, the Veteran testified that he first began having lung problems about four or five years prior, towards the end of his National Guard service, while in physical training for the National Guard, when he began having shortness of breath while running, and that, as a result, he failed his physical training test several times.  He testified that he currently received treatment for his lung condition, which included a bilevel positive airway pressure (BPAP) machine for sleeping and an oxygen machine.  He also testified that one of his lungs was half the size of the other, that he had been diagnosed as having chronic obstructive pulmonary disease (COPD) and chronic bronchitis.

As noted above, September 2003, May 2004, November 2004, March 2005 private treatment records reflect no indication of pulmonary disease, including on diagnostic testing.  Also, an October 2006 private treatment record reflects that the Veteran continued to complain of shortness of breath, but that he had been evaluated by pulmonary and cardiology and there was no clear indication of any problems.  It was noted that the Veteran's lung doctor had told him that he had the lungs of a young person.  

While the May 2003 service treatment record reflects diagnoses of fatigue and bronchitis, it is unclear from the records whether such breathing problems occurred during a period of ACDUTRA or INACDUTRA.  In this regard, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, and injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 (2011).  Moreover, the record reflects that, in January 2008, the RO requested from the regional Army National Guard headquarters a complete copy of all of the Veteran's military service records and verification of all periods of service, including dates of ACDUTRA.  The National Guard responded in May 2008 that it did not have this information, and that the RO would have to contact the Texas Joint Military Forces, Joint Forces Headquarters, to obtain such information.  However, there is no indication in the record that the RO contacted the Texas Joint Military Forces, Joint Forces Headquarters, or made further attempts to obtain the Veteran's service records, to include records containing the periods of ACDUTRA and INACDUTRA during his National Guard Service.  As such records are pertinent to the Veteran's claim for a right lung disability, the RO or AMC must attempt to obtain them.

After obtaining such records, the RO or AMC should determine whether the Veteran's May 2003 lung problems occurred during a period of ACDUTRA or INACDUTRA.  If such lung problems occurred during a period of ACDUTRA, the Veteran should be provided an examination and opinion addressing whether a current lung disability exists, and, if so, whether such disability resulted from disease incurred in or aggravated by ACDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. at 79.

Regarding the Veteran's claimed hearing loss disability, no acoustic trauma or treatment as a result of noise exposure is noted in the service treatment records; the Veteran's service personnel records reflect that his primary duties during his period of National Guard service were as a Calvary Scout and Food Service Specialist.  However, service treatment records reflect progressive hearing loss during the Veteran's period of National Guard service.  Audiometry testing results from periodic examinations in May 1990, June 1996, and June 2000 reveal progressively worse hearing, and a VA hearing loss disability in both ears as early as June 1996.  See 38 C.F.R. § 3.385 (2011).  Also, a Social Security Administration (SSA) disability report reflects that the Veteran reported that, between April 1991 and April 2001, his civilian employment included maintenance, including at a school and a church, being a meat cutter in a restaurant, and being a bell ringer in a church.  

During his March 2009 DRO hearing, the Veteran testified that he currently had hearing loss and required at least one hearing aid, and that he believed that his hearing loss was the result of noise exposure throughout the years during periods of ACDUTRA and INACDUTRA, specifically because such duties involved driving a very loud vehicle between 1999 and 2004.  October 2006 private treatment records indicate that the Veteran had been fitted with a right ear hearing aid, and that the plan was to fit him for a hearing aid in the left ear as well.

Thus, after Veteran's service records, to include records containing periods of ACDUTRA and INACDUTRA during the Veteran's National Guard Service have been obtained, and after a full accounting of the Veteran's ACDUTRA and INACDUTRA time, the Veteran should be provided an examination and opinion addressing whether a whether a current hearing loss disability exists, and, if so, whether such disability resulted from disease or injury incurred in or aggravated by ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. at 79.

Finally, regarding the Veteran's claim for an acquired psychiatric disorder, service treatment records reflect that, in June 1994, the Veteran was treated for making violent threats against members of his unit.  It was noted that he felt persecuted by his unit for mistakes.  The Veteran was assessed as being anxious with questionable paranoid ideation.  Service treatment records further reflect that, during a periodic examination in July 1996, the Veteran reported having trouble with his nerves.

During his March 2009 DRO hearing, the Veteran testified that he was first diagnosed with schizophrenia when applying for SSA disability benefits, and that he believed that his schizophrenia was due to the stress he was under while performing service duties, and having to attend numerous funerals as part of such duties.  He also stated that he was about to receive psychiatric treatment.  

Treatment records beginning in March 2004 reflect diagnoses of psychiatric disorders.  The report of a March 2004 psychiatric examination reflects a diagnosis of major depressive disorder, and an August 2004 record reflects a diagnosis of major depressive episode with auditory hallucinations.  An SSA disability determination letter reflects findings by SSA that the Veteran's severe impairment of major depressive disorder, in combination with a back disorder, rendered him unable to perform the requirements of his past relevant work.  The Veteran's SSA disability report reflects that he claimed to be dealing with depression since his mother passed away in 1992 and father passed away in 1997.  There is no indication in the medical record that a psychiatric disability began during, or is otherwise related to, a period of ACDUTRA.  

Again, is unclear whether the Veteran's in-service mental health treatment occurred during a period of ACDUTRA or INACDUTRA.  Thus, the RO or AMC should determine whether the Veteran's June 1994 mental health treatment occurred during a period of ACDUTRA or INACDUTRA.  If such treatment occurred during a period of ACDUTRA, the Veteran should be provided an examination and opinion addressing whether any currently diagnosed acquired psychiatric disorder, to include schizophrenia and major depressive disorder, resulted from disease incurred in or aggravated by ACDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. at 79.

Also, as the Veteran testified during his March 2009 DRO hearing that he was about to receive psychiatric treatment, and current psychiatric treatment records might be relevant to the Veteran's claim, the RO or AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically any psychiatric treatment records since March 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically any psychiatric treatment records since March 2009.  

2.  Request from the Texas Joint Military Forces, Joint Forces Headquarters, or the appropriate entity, the Veteran's service records, to include records containing the periods of ACDUTRA and INACDUTRA during his National Guard Service.  All such requests, and responses to such requests, should be appropriately documented in the claims file.

3.  Request from Waco Cardiology all treatment records pertinent to the Veteran's claims dated from June 1, 2002, to the present.  If attempts to obtain such records are unsuccessful, this fact should be documented in the claims file, and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any heart disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a heart disability.  If a heart disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to the Veteran's June 2002 in-service chest pains.

In making this determination, the examiner should consider the June 2002 in-service treatment for chest pains, the subsequent diagnostic testing revealing no ischemic changes, and the diagnoses of gastroesophageal reflux disease, heartburn and rib strain.  

The examiner should also review all subsequent treatment records, including the September 2003, May 2004, November 2004, March 2005 private treatment records reflecting no indication of cardiopulmonary disease.

A complete rationale for all opinions must be provided.

5.  Determine whether the Veteran's May 2003 lung problems occurred during a period of ACDUTRA or INACDUTRA.  If such lung problems occurred during a period of ACDUTRA, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any lung disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a lung disability.  If a lung disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA, to specifically include the May 2003 breathing problems.

In addition to considering the Veteran's service treatment records, the examiner should consider all nonservice treatment records, including the September 2003, May 2004, November 2004, and March 2005 private treatment records reflecting no indication of cardiopulmonary disease.

A complete rationale for all opinions must be provided.

6.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hearing loss disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a hearing loss disability.  If a hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTRA, to specifically include the Veteran's claimed noise exposure to motor vehicles.

The examiner should be provided, and make note of, a record of the amount of time in service spent per year in ACDUTRA and INACDUTRA during the Veteran's period of National Guard service.

Also, in making his or her determination, the examiner should consider the service treatment records reflecting hearing loss, to include the audiometry testing results from periodic examinations in May 1990, June 1996, and June 2000, and the service personnel records reflecting that his primary duties during his period of National Guard service were as a Calvary Scout and Food Service Specialist.  The examiner should also consider the SSA disability report reflecting that the Veteran reported that his civilian employment between April 1991 and April 2001 included maintenance, including at a school and a church, being a meat cutter in a restaurant, and a being bell ringer in a church.

A complete rationale for all opinions must be provided.

7.  Determine whether the Veteran's June 1994 mental health treatment occurred during a period of ACDUTRA or INACDUTRA.  If such treatment occurred during a period of ACDUTRA, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include schizophrenia and major depressive disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a psychiatric disability.  If a psychiatric disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA, to specifically include the Veteran's June 1994 in-service mental health symptoms.

The examiner should be provided, and make note of, a record of the amount of time in service spent per year in ACDUTRA during the Veteran's period of National Guard service.

Also, in making his or her determination, the examiner should consider the nonservice treatment records beginning in March 2004 reflecting diagnoses of psychiatric disorders, including the report of a March 2004 psychiatric examination reflecting a diagnosis of major depressive disorder, an August 2004 record reflecting a diagnosis of major depressive episode with auditory hallucinations, and the Veteran's SSA disability report reflecting that he claimed to have been dealing with depression since his mother passed away in 1992 and father passed away in 1997.

A complete rationale for all opinions must be provided.

8.  Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

9.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


